DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2021 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/13/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 and 49-53 are allowed.
The following is an examiner’s statement of reasons for allowance: currently independent claim 1, 3, 9, 10 and 13 are allowable because the closest prior art does not appear to disclose, alone or in combination, the limitations of “the operative channel-material strings being arranged horizontally along lateral rows that are orthogonal to the horizontal direction… the first regions being laterally- between the memory blocks between longitudinally-adjacent of the lateral rows and not being in the longitudinally-adjacent lateral rows, the second regions being laterally-between the memory blocks in the longitudinally- adjacent lateral rows and not being between the longitudinally-adjacent lateral rows, the vertically-elongated seam in the first regions being taller than in the second regions.” in combination with the other required elements of the claim 1 or 9; 

“the operative channel-material strings being arranged horizontally along lateral rows that are orthogonal to the horizontal direction;… the intervening material comprising longitudinally-alternating first and second regions, the first regions being laterally-between the memory blocks between longitudinally-adjacent of the lateral rows and not being in the longitudinally-adjacent lateral rows, the second regions being laterally-between the memory blocks in the longitudinally-adjacent lateral rows and not being between the longitudinally-adjacent lateral rows, the bridges not being directly above the intervening material in the second regions.” in combination with the other required elements of the claim 13.
 Specifically, the limitations are material to the inventive concept of the application in hand to provide lateral electrical isolation (insulation) between immediately-laterally-adjacent memory-block regions and ultimate memory blocks.
Dependent claims 2, 4-8, 11, 12, 14-20 and 49-53 are respectively dependent on currently amended allowable independent claim 1, 3, 10 or 13. Therefore, claims 2, 4-8, 11, 12, 14-20 and 49-53 incorporate the allowable limitations of claim 1, 3, 10 or 13. Consequently, claims 2, 4-8, 11, 12, 14-20 and 49-53 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384.  The examiner can normally be reached on Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOMING LIU/              Examiner, Art Unit 2812